Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 (elected group I and species figures 1-5) in the reply filed on 03/24/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the topology as claimed in claims 9-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 8-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swaelens et al. (2006/0093988) in view of Worthington (2010/0112520).
Swaelens discloses a dental drill guide system comprising: a template material (e.g. 8) configured to be coupled to a portion of a patient's mouth (fig. 2); a surgical ring (e.g. 9) coupled to the template material and further discloses a dental drill guide (e.g. 16) coupled to the ring via threads and are interchangeable but fail to teach the surgical ring having three or more protrusions formed on an inner surface of the surgical ring, each of the three or more protrusions each having a protrusion width and a protrusion length; and a dental drill guide having a tapered insertion end, the dental drill guide comprising a plurality of recesses corresponding to the number of protrusions, the plurality of recesses each having a recess width and recess length; wherein the protrusion width corresponds to the recess width such that the three or more protrusions make interference contact with the plurality of recesses; and wherein the tapered insertion end has an angled lead-in configured to cause the drill guide to exert an outward radial force onto the surgical ring during an installation process. The drill guide having an outer topology and the ring having an inner topology as claimed.  
  Worthington teaches a locking mechanism as an alternative to the threaded guide, which includes a ring (e.g. 50 in fig. 3) having three or more protrusions (e.g. 52) that are equally spaced, each of the three or more protrusions/male each having a protrusion width and a protrusion length; and a guide/housing (e.g. 42) having a tapered insertion end (e.g. 44/54), the housing comprising a plurality of recesses corresponding to the number of protrusions, the plurality of recesses each having a recess width and recess length; wherein the protrusion width corresponds to the recess width such that the three or more protrusions make interference contact with the plurality of recesses; the recess length is at least two times greater than the recess width; and wherein the tapered insertion end has an angled lead-in capable to cause the housing to exert an outward radial force onto the ring during an installation process; the three or more equally-spaced protrusions are capable to provide a predetermined resisting force to an installed drill guide to limit the drill guide from moving axially within the surgical ring.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swaelens by providing the alternate protrusions/recess locking mechanism as addressed above as taught by Worthington in order to swap the interchangeable bushes faster and to minimize the procedure times. 
The modified guide system of Swaelens/ Worthington results in the outer surface topology of the dental drill guide and the inner surface topology of the surgical ring are capable to provide a predetermined resisting force to an installed drill guide to limit the drill guide from moving axially within the surgical ring due to locking mechanism; the outer surface topology of the dental drill guide comprises a plurality of recess segments (recesses that are equally spaced apart);  the inner surface topology of the surgical ring comprises a plurality of separated protrusions (protrusions that are equally spaced apart); the plurality of recess segments includes at least one circumferentially formed recess on the outer surface topology of the dental drill guide.  
Regarding various types of locking mechanism such a snap-fit, close-fit, interference fit, press-fit are known mechanisms in the art for securing two elements together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swaelens/ Worthington by providing the alternate locking mechanism such as snap-fit as it is known in the art as art equivalents for securing two dental elements together. 
Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Swaelens et al. (2006/0093988) in view of Worthington as applied to claim 1 above and further in view of Sapian (5,890,902). 
Swaelens/ Worthington discloses the invention substantially as claimed except for the protrusion width varies along the protrusion length, and the protrusion width is largest at substantially the midpoint of the protrusion length.
Sapian teaches an alternative locking mechanism of two dental elements where the protrusion width varies along the protrusion length, and the protrusion width is largest at substantially the midpoint of the protrusion length.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swaelens/ Worthington by providing the locking mechanism as claimed as taught by Sapian in order to removably secure the ring and the guide to make it easier to interchange the drill bushings. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772